Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 23, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158132(39)(44)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 158132
  v                                                                 COA: 338266
                                                                    Monroe CC: 16-243088-FC
  JONTELE SWANSON-DEVILL GOODWIN,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motions of defendant-appellant to extend the time
  for filing an amended application for leave to appeal are GRANTED. The amended
  application will be accepted as timely filed if submitted on or before February 9, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 23, 2019

                                                                               Clerk